Citation Nr: 0940130	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to May 
1978.  He died in September 2006.  The appellant contends 
that she should be recognized as the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO has denied the appellant's claim for VA benefits on 
the basis that she is not the Veteran's surviving spouse.  
The RO's basis for this determination is that the appellant 
and the Veteran were divorced in December 1986.  Of record is 
a purported December [redacted], 2006 Interlocutory Decree of Divorce 
from the Republic of Guam, and a purported December [redacted], 2006, 
Final Decree of Divorce from the Republic of Guam, indicating 
that the Veteran and the appellant were thereby divorced.  It 
is not clear whether these documents are authentic, and if 
they are authentic, whether they are legally binding so as to 
have effectively ended the marriage between the appellant and 
the Veteran under the laws of the Republic of the 
Philippines.  The Veteran during his lifetime likely 
participated in falsifying many documents, such as birth 
certificates and other official documents, in partnership 
with a Burmese national, Ms. T.N.L.A., to whom he purported 
to have become married in December 1984 (see purported birth 
certificate of C.L.A., dated in April 1985; and purported 
marriage contract between Veteran and Ms. T.N.L.A. dated in 
December 1984) and again in January 1987 (see purported birth 
certificate of A.L.A. dated in March 1993; and purported 
marriage contract between Veteran and Ms. T.L.N.A. dated in 
January 1987). 

A marriage contract of record indicates that the appellant 
and the Veteran married on May [redacted], 1975.  The Board can find 
no reason to doubt the authenticity of that marriage 
contract.  The appellant asserted forthrightly in her June 
2007 original application for VA benefits that she did not 
live continuously with the Veteran from the date of marriage 
to the date of his death, for the reason that "[h]e had 
other women."

Associated with the claims file is a government e-mail dated 
in July 2008 indicating that Ms. T.L.N.A. was being 
investigated by the VA Fraud Protection Unit.  Attached to 
the e-mail is a May 2008 sworn statement signed by Ms. 
T.N.L.A. at a United States Embassy, in which she admits to 
various improprieties on the part of her and the Veteran, 
including lying to a United States embassy when filing for 
United States citizenship for children who were not in fact 
the biological children of the Veteran, and obtaining 
"simulated" birth certificates indicating that these 
children were the biological children of the Veteran.  Ms. 
T.N.L.A. asserted in the sworn statement that a divorce 
decree against her obtained by the Veteran in December 2005 
was "a fake one" which he obtained for $1,369.    

The aforementioned July 2008 government e-mail states that 
"[r]ight now, we are not 100% sure that [Ms. T.N.L.A.'s] 
marriage with the deceased [Veteran] is valid, but [the Fraud 
Protection Unit] will continue to work on that."  From the 
Board's review of the record there are at least four 
plausible bases upon which Ms. T.N.L.A.'s marriage to the 
Veteran may not have been valid: 1) the December 1986 divorce 
documents from Guam are fictitious; 2) the divorce in Guam is 
not recognized under the law of the Republic of the 
Philippines; 3) Ms. T.N.L.A. had a prior valid and continuing 
marriage with another person; or 4) the Veteran had obtained 
a valid divorce from T.N.L.A.  If reason (1) or (2) is found 
to be true, then independent of any other considerations, it 
would appear likely that the appellant and the Veteran were 
still married at the time of the Veteran's death. 

The above-described July 2008 government e-mail with the 
attached May 2008 sworn statement from Ms. T.N.L.A. 
constitutes newly received evidence prior to certification by 
the Board but subsequent to issuance of the most recent 
supplemental statement of the case (SSOC) in March 2008.  
Further, any subsequent findings of the VA Fraud Protection 
Unit as to whether the marriage between the deceased Veteran 
and Ms. T.N.L.A. was valid would constitute relevant evidence 
with respect to the appellant's claim, in the possession of 
VA but not associated with the claims file.  Thus, a remand 
for the subsequent findings of the Fraud Protection Unit, as 
contemplated by the July 2008 government e-mail, and 
consideration of all newly received evidence by the RO, is 
warranted.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); 38 C.F.R. § 19.31 (2009). 

Also, the appellant has not been provided notice pursuant to 
the Veterans Claims Assistance Act of 2000 in this matter.  
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
matter of whether the appellant may be 
recognized as the Veteran's surviving spouse 
for VA death benefits purposes, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2009).

2.  The RO/AMC should obtain from the VA 
Fraud Protection Unit copies of all 
records of findings and investigation 
regarding Ms. T.N.L.A., to include whether 
she was found to have committed fraud 
against VA, and whether the marriage 
between her and the Veteran was found to 
be valid.

3.  The RO/AMC should consider all newly 
received evidence, and make a 
determination as to whether the December 
1986 divorce documents from Guam are 
fictitious, and, if not, whether the 
December 1986 divorce in Guam is 
recognized under the law of the Republic 
of the Philippines.  This should include 
consideration of any hold order by the 
Republic of the Philippines that may have 
been placed on the Veteran at the time of 
the divorce, to include the hold order 
initiated on April 28, 1986, or the hold 
order that was ended on June 5, 1989, 
records of which were associated with the 
claims file in July 2009.  It may be that 
both of these documents pertain to the 
same hold order.



4.  Readjudicate the issue on appeal.  In 
so doing, the RO/AMC should:

    A) make a determination as to whether 
the Veteran and the appellant were married 
under the law of the Republic of the 
Philippines at the time of the Veteran's 
death; and if so,

    B) make a determination as to whether 
the separation(s) between the Veteran and 
the appellant were due to the misconduct 
of, or procured by, the Veteran without 
the fault of the appellant.  See 38 C.F.R. 
§ 3.52 (2009).

If any benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration.  
By this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


